DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements linking the electronic device with the capacitor.  Claim 1 recites “An electronic device configured to sustain an electrical signal responsive to varying a capacitance of a capacitor without requiring a permanent charge or a voltage applied to the capacitor” with no description or explanation of the relationship between the electronic device and the capacitor. Claim 1 also omits what elements comprise the electronic device.
Regarding Claims 2-9, they depend from Claim 1 and are also rejected for the reasons stated above.

Claims 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "electronic element" in on line 1.  There is 
Claims 14-16 depend from Claim 13 and are also rejected for the reason stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. US 2016/0268813.
Regarding Claim 10, Reynolds teaches a parametric resonator comprising 
an electronic device (receiving transducer 109, fig. 1) having an electrical parameter (capacitance) that varies in response to an external force (ultrasound waves 107, fig. 1), wherein the parametric resonator is configured to sustain an oscillating electrical signal in response to varying the electrical parameter without requiring an electrical power source (Receiver 108 can include a receiver transducer 109 that can convert ultrasonic energy in the form of ultrasonic waves to electrical energy. … Receiver transducer 108 may include at least one Capacitive Micromachined Ultrasonic Transducer (CMUT), a Capacitive Ultrasonic Transducer (CUT), or an electrostatic transducer, or a piezoelectric-type transducer described below, a combination thereof or any other type or types of transducer that can convert ultrasound into electrical energy. For receiving focused ultrasonic energy via a phased array, receiver transducer 109 may include a timed delay transducer or a parametric transducer. Receiver 108 can operate for example between about 20 to about 120 kHz for receipt of ultrasonic energy through air, and up to any suitable DB level, such as about 155 dB, for example. For receiving ultrasonic energy through other medium, receiver 108 can operate at frequencies greater than or equal to 1 MHz, for example, refer to [0026]).
Regarding Claim 13, Reynolds teaches all of the limitations of Claim 10 above and further teaches wherein the electronic element is a modulated capacitor and the electrical parameter is capacitance (refer to [0026]).
Regarding Claim 14, Reynolds teaches all of the limitations of Claim 13 above and further teaches wherein the parametric resonator is configured to sustain the oscillating electrical signal in response to varying the capacitance of the modulated capacitor with the application of an acoustic signal to the modulated capacitor (ultrasonic waves, refer to [0026]).
Regarding Claim 17,  Reynolds teaches a method for electrical transduction comprising: 
applying a force (ultrasound waves 107, fig. 1) to an electronic device of a parametric resonator (receiving transducer 109, fig. 1); 
oscillating an electrical parameter (varying capacitance) of the electronic device Receiver 108 can include a receiver transducer 109 that can convert ultrasonic energy in the form of ultrasonic waves to electrical energy. … Receiver transducer 108 may include at least one Capacitive Micromachined Ultrasonic Transducer (CMUT), a Capacitive Ultrasonic Transducer (CUT), or an electrostatic transducer, or a piezoelectric-type transducer described below, a combination thereof or any other type or types of transducer that can convert ultrasound into electrical energy. For receiving focused ultrasonic energy via a phased array, receiver transducer 109 may include a timed delay transducer or a parametric transducer. Receiver 108 can operate for example between about 20 to about 120 kHz for receipt of ultrasonic energy through air, and up to any suitable DB level, such as about 155 dB, for example. For receiving ultrasonic energy through other medium, receiver 108 can operate at frequencies greater than or equal to 1 MHz, for example, refer to [0026]).
Regarding Claim 18, The method of claim 17, wherein the force is a mechanical force (ultrasonic waves refer to [0026]) and the electronic device is a capacitor (refer to [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. US 2016/0268813.
Regarding Claim 11, Reynolds teaches all of the limitations of Claim 10 above, however is silent wherein the parametric resonator is configured to oscillate the electrical signal at a resonance frequency responsive to varying the electrical parameter at a pump frequency that is about twice the resonance frequency.
Reynolds discloses the claimed invention except for wherein the parametric resonator is configured to oscillate the electrical signal at a resonance frequency responsive to varying the electrical parameter at a pump frequency that is about twice the resonance frequency. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to vary the capacitance of the capacitors to obtain the desired output signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 12, Reynolds teaches all of the limitations of Claim 11 above  and further teaches wherein the pump frequency is between about 16 kHz and 100 MHz (refer to [0026] of Reynolds).
Regarding Claim 15, Reynolds teaches all of the limitations of Claim 14 above, however is silent wherein a frequency of the acoustic signal is about twice a frequency of the oscillating electrical signal.

Regarding Claim 20, Reynolds teaches all of the limitations of Claim 17 above, however is silent wherein the pump frequency is equal to about twice a resonance frequency of the parametric resonator.
Reynolds discloses the claimed invention except for wherein the pump frequency is equal to about twice a resonance frequency of the parametric resonator. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to vary the capacitance of the capacitors to obtain the desired output signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. US 2016/0268813, in view of Melodia et al. US 2019/0313908.
Regarding Claim 19, Reynolds teaches all of the limitations of Claim 18 above, however is silent comprising generating the initial oscillation through inductive coupling of the parametric resonator with an electromagnetic signal.
Melodia teaches generating the initial oscillation through inductive coupling of the parametric resonator with an electromagnetic signal (refer to 0245]).


Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, the prior arts of record, taken alone or in combination, do not reach or fairly suggest a parametric resonator wherein the acoustic signal varies the capacitance of the modulated capacitor between a first capacitance that is equal to an average capacitance plus a change in capacitance and a second capacitance that is equal to the average capacitance minus the change in capacitance, wherein the change in capacitance is equal to or greater than about twice the average capacitance divided by a quality factor of the electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        1 March 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836